DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzumura et al (US 4,875,817).  Suzumura discloses:
With regard to claim 14 - A nut configured to be welded to a vehicle component (intended use), the nut comprising: 
a main body 5 having a threaded opening for receiving a first fastener; a first extension 5a extending from the main body in a first direction; and 
a second extension 5a extending from the main body in a second direction, the second direction being opposite with respect to the first direction.

With regard to claim 15 - wherein the first and second extensions 5a, 5a are configured to be welded to the vehicle component.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US 6,113,499) in view of Cymbal (US 8,100,617).  Braun discloses:
With regard to claim 1 - A vehicle drive train assembly comprising: 
a propeller shaft 1; and 
a nut (see reference numeral 13) having a first part and a second part, the first part being movable with respect to the propeller between an uninstalled position and an installed position of the nut.  Braun fails to explicitly disclose the second part of the nut being stationary with respect to the propeller shaft in the uninstalled position and the installed position.  
Cymbal teaches a nut having a first part 52 and a second part 42, the first part 52 being movable with respect to a larger component between an uninstalled position and an installed position of the nut, the second part 42 of the nut being stationary with respect to the larger component in the uninstalled position and the installed position.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of Braun with the teaching of Cymbal such that the nut includes a second part being stationary with respect to the larger component in the uninstalled position and the installed position to inhibit loosening.

With regard to claim 2, Cymbal teaches wherein the first part 52 is attached to the second part in the uninstalled position, the first part is detached from the second part 42 in the installed position of the nut.

With regard to claim 3, Braun discloses wherein the propeller shaft has a first receiving opening 13 for receiving a first fastener, Cymbal teaching the first part of the nut having a second opening that is aligned to the first receiving opening of the propeller shaft to receive the first fastener therethrough.

With regard to claims 8-13, see the marked up Fig. of Braun below:

    PNG
    media_image1.png
    626
    615
    media_image1.png
    Greyscale


With regard to claim 8, Braun discloses further comprising a final drive having a third receiving opening for receiving the first fastener therethrough (“a rearward cardan joint arranged on an end of the second shaft section for connection to an input shaft of a differential gear of the rear axle” – column 1, lines 39-42).

With regard to claim 9, Braun discloses wherein the first receiving opening is located on a propeller shaft flange, the third receiving opening is located on a drive shaft flange.

With regard to claim 10, Braun discloses further comprising the first fastener extending through the first, second and third receiving openings.

With regard to claim 11, Braun discloses wherein the propeller flange includes a fourth receiving opening, and the final drive flange includes a fifth receiving opening that is aligned with the fourth receiving opening.

With regard to claim 12, Braun discloses wherein the nut is a first nut and the vehicle drive train further comprises a second nut that is aligned with the third and fourth receiving openings for receiving a second fastener therethrough (see reference numerals 9 and 13 showing multiple fasteners would be used with the final drive).  

Claim(s) 4-7, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Braun and Cymbal, as applied to claims 1-3, above, and further in view of Suzumura et al (US 4,875,817).  Braun and Cymbal fail to explicitly disclose wherein the second part includes at least one extension extending laterally from the main body.  Suzumura teaches a nut comprising a main body 5 having a threaded opening for receiving a first fastener; a first extension 5a extending from the main body in a first direction; and a second extension 5a extending from the main body in a second direction, the second direction being opposite with respect to the first direction.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of Braun and Cymbal with the teaching of Suzumura such that the second part of the nut includes extensions extending in opposite directions to allow for said second part to be lockably welded via said extension, further ensuring a secure fastening of the components.

With regard to claims 5 and 15, Suzumura teaches wherein the second part is at least partially welded to the propeller shaft for the reasons specified above.

With regard to claim 6, Suzumura teaches wherein the second part includes a pair of extensions extending laterally from the main body at opposite sides of the main body with respect to each other.

With regard to claim 7, Suzumura teaches wherein the extensions are at least partially welded to the propeller shaft.

With regard to claim 13, Suzumura teaches wherein the second nut is at least partially pre-welded to the propeller shaft.

Regarding claims 16-18, the extensions as taught by Suzumura would be attached to the bottom of second portion 42 of the nut of Cymbal.  Thus, the rejections are applied accordingly.

With regard to claim 16, Cymbal teaches wherein the first part 52 is breakable from second part 42 having the first and second extensions when the nut moves from an installed position to an installed position to the vehicle component.

With regard to claim 17, Cymbal teaches wherein the first part 52 is connected to the second part having first extension by a first frangible section 64, the first part 52 separating from the second part 42 having the first extension at the first frangible portion when the main body moves from the installed position to the installed position.

With regard to claim 18, Cymbal teaches wherein the first part 52 is connected to the second part having the second extension by a second frangible section 64a, the first part 52 separating from the second part 42 having the second extension at the second frangible portion when the main body moves from the installed position to the installed position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        December 2, 2022